Title: Robert Treat Paine to James Madison, 19 March 1832
From: Paine, Robert Treat
To: Madison, James


                        
                            
                                Respected Sir
                            
                            
                                
                                    Boston 
                                
                                Monday March 19th. 1832
                            
                        
                        I have the pleasure of transmitting herewith a copy of the oration delivered in this City on the 22d. of
                            February by Hon. Francis C. Gray and also of the third edition of his letter to Governor Lincoln on Harvard University,
                            which it is hoped will be acceptable
                        It was with great regret, that I, a few days ago, learned of your continued suffering from rheumatism, but
                            all here, hope, you have ere this, experienced relief
                        On the 24th. of last November, I made several observations for the Latitude and Longitude of Montpellier,
                            whence I have deduced that the Latitude of the dwelling house, by the mean of 19 meridional altitudes, of the Sun, the
                            latitude being aduced, separately from each altitude is, 38° 12’ 55".9; (the greatest being 38°13’ 7".6 and the least
                            38°12’36".0) and the difference of longitude between the meridian of Montpelier and of the University is 1 min. 4,8 sec,
                            therefore as the longitude of the latter is 5 h. 14 m. 5,9 sec the longitude of Montpelier is 5 h 13 m 1,1 sec or 78° 15’ 17"
                            West from Greenwich
                        Last week we were congratulating ourselves on the arrival of spring, but yesterday winter returned upon us,
                            with undiminished vigor; indeed I doubt, whether a more uncomfortable day has been experienced this year; the thermometer
                            at noon stood at only 16 above zero—
                        Permit me, Sir, to make the request that to Mrs Madison and Mr. Todd, you will present my respectful
                            compliments, and believe me, Sir, very truly your obedient servant
                        
                            
                                Robert Treat Paine
                            
                        
                    